MEMORANDUM ***
Ricardo Ruvalcaba-Esqueda, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming his appeal from the Immigration Judge’s denial of his application for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We deny the petition for review.
Ruvalcaba-Esqueda’s contentions challenging the BIA’s streamlining procedure are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 898-99 (9th Cir.2004) (order), Ruvalcaba-Esqueda’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.